DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the amendment filed 10/12/2021 and interview on  10/28/2021.

The terminal disclaimer filed 10/19/2021 has been approved. The prior double patenting rejection is withdrawn.

Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

This application includes one or more claim limitations use the word “means,” and are being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for creating...”, “means for compiling…”,  and “means for loading...”,   “means for detecting...”, and “means for unloading...” in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the named limitations: Fig. 3 and paragraphs 0053-0067.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. DEVIN MORGAN (Reg. No. 45562) on 10/28/2021. 
(Currently Amended) A data storage system, comprising:
a host device comprising: 

a data processing offloader logic executable by the one or more processors to perform operations comprising:
creating a data processing procedure to perform a data processing offload task in a storage device configured to be coupled to the host device, wherein the storage device comprises:
a non-transitory storage medium; and
a storage controller configured to execute the data processing offload task using data stored in the non-transitory storage medium;
compiling the data processing procedure into a portable code configured to be loaded into the storage device, wherein the portable code comprises one or more translatable, hardware-agnostic instructions for processing data stored on the non-transitory storage medium of the storage device; 
loading the portable code into the storage device for translation and execution of the portable code by the storage device;
detecting whether the execution of the portable code by the storage device has completed; and
responsive to detecting that the execution of the portable code has completed, unloading the portable code from the storage device.
(Canceled) 
(Currently Amended) The data storage system of claim 1 [[2]], wherein detecting whether the execution of the portable code by the storage device has completed comprises:
polling the storage device to periodically check a progress of the execution of the portable code by the storage device; and 
receiving a status of the execution of the portable code from the storage device.
(Currently Amended) The data storage system of claim 1 [[2]], wherein responsive to detecting that the execution of the portable code has completed, receiving a result of the execution of the portable code from the storage device.
(Original) The data storage system of claim 1, wherein loading the portable code into the storage device comprises generating an identifier uniquely identifying the loaded portable code.
(Original) The data storage system of claim 1, wherein loading the portable code into the storage device comprises invoking the portable code previously stored in a precompiled format on the storage device.
(Original) The data storage system of claim 1, wherein loading the portable code into the storage device comprises loading one or more identifiers uniquely identifying data to be processed on the non-transitory storage medium of the storage device.
(Original) The data storage system of claim 1, wherein:
the data processing offloader logic skips compiling source code instructions of the data processing procedure; and 

(Original) The data storage system of claim 1, wherein:
the data processing offloader logic compiles source code instructions of the data processing procedure into bytecode instructions;
the one or more translatable, hardware-agnostic instructions of the portable code comprise the bytecode instructions; and 
the bytecode instructions are specifically configured to perform data processing offload tasks.
(Original) The data storage system of claim 1, wherein the translation of the portable code by the storage device comprises compiling the one or more translatable, hardware-agnostic instructions of the portable code into machine code native to the storage device.
(Original) The data storage system of claim 1, wherein the data processing offload task comprises:
performing one of a MapReduce, counting, filtering, compaction, and encryption type of operation on one or more items of data stored on the non-transitory storage medium of the storage device.
(Original) The data storage system of claim 1, further comprising:
the storage device comprising: 
one or more second processors; 
the non-transitory storage medium; and 

receiving, from the host device, the portable code;
translating and executing the one or more translatable, hardware-agnostic instructions of the portable code to perform the data processing offload task in the storage device using a translation and execution engine disposed in the storage controller logic; and
sending to the host device an indication of a status of the data processing offload task in the storage device.
(Currently Amended) A method, comprising:
creating, by a host device, a data processing procedure to perform a data processing offload task in a storage device configured to be coupled to the host device, wherein the storage device comprises:
a non-transitory storage medium; and
a storage controller configured to execute the data processing offload task using data stored in the non-transitory storage medium;
compiling, by the host device, the data processing procedure into a portable code configured to be loaded into the storage device, wherein the portable code comprises one or more translatable, hardware-agnostic instructions for processing data stored on the non-transitory storage medium of the storage device; 
loading, by the host device, the portable code into the storage device for translation and execution of the portable code by the storage device;
detecting, by the host device, whether the execution of the portable code by the storage device has completed; and
responsive to detecting that the execution of the portable code has completed, unloading, by the host device, the portable code from the storage device.
(Canceled)
(Currently Amended) The method of claim 13 [[14]], wherein detecting whether the execution of the portable code by the storage device has completed comprises:
polling the storage device to periodically check a progress of the execution of the portable code by the storage device; and
receiving a status of the execution of the portable code from the storage device.
(Currently Amended) The method of claim 13 [[14]], wherein responsive to detecting that the execution of the portable code has completed, receiving a result of the execution of the portable code from the storage device.
(Original) The method of claim 13, wherein loading the portable code into the storage device comprises generating an identifier uniquely identifying the loaded portable code.
(Original) The method of claim 13, wherein loading the portable code into the storage device comprises invoking the portable code previously stored in a precompiled format on the storage device.
(Original) The method of claim 13, wherein loading the portable code into the storage device comprises loading one or more identifiers uniquely identifying data to be processed on the non-transitory storage medium of the storage device.
(Previously Presented) A data storage system, comprising:
a host device;
a storage device configured to be coupled to the host device and including: 
a non-transitory storage medium; and
a storage controller configured to execute a data processing offload task using data stored in the non-transitory storage medium;
means for creating a data processing procedure to perform the data processing offload task in the storage device;
means for compiling the data processing procedure into a portable code configured to be loaded into the storage device, the portable code comprising one or more translatable, hardware-agnostic instructions for processing data stored on the non-transitory storage medium of the storage device;
means for loading the portable code into the storage device for translation and execution of the portable code by the storage device;
means for detecting whether the execution of the portable code by the storage device has completed; and
means for unloading the portable code from the storage device responsive to detecting that the execution of the portable code has completed.


REASONS FOR ALLOWANCE
	
Claims 1, 3-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 13, and 20 above.  

The features as recited in independent claims 1, 13, and 20:“compiling the data 
processing procedure into a portable code configured to be loaded into the storage device, wherein the portable code comprises one or more translatable, hardware-agnostic instructions for processing data stored on the non-transitory storage medium of the storage device; loading the portable code into the storage device for translation and execution of the portable code by the storage device; detecting whether the execution of the portable code by the storage device has completed; and responsive to detecting that the execution of the portable code has completed, unloading the portable code from the storage device”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 

preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199